          Case 1:17-cr-00639-ER Document 13
                                         12 Filed 05/08/20
                                                  05/06/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    May 6, 2020

By ECF                          The May 11 violation hearing is adjourned to July 22, 2020,
                                at 11:00 AM.
Honorable Edgardo Ramos         SO ORDERED.
Thurgood Marshall
United States Courthouse
40 Foley Square                                                             5/8/2020
New York, NY 10007

       Re:        United States v. Kelvin Mally, 17 Cr. 639 (ER)

Dear Judge Ramos:

       The Government writes to respectfully request an adjournment of the VOSR status
conference currently scheduled for May 11, 2020 at 11:00 a.m. Defendant and Probation both
consent to this request. This is the second request for an adjournment.

        The Government believes that in light of the present COVID-19 and quarantine
environment it makes sense to adjourn the conference rather than proceed by videoconference. An
adjournment is also warranted because the outstanding VOSR specifications with which Mr. Mally
is charged are based on state court cases that are currently scheduled to go to trial on June 15,
2020, and July 16, 2020, respectively. Accordingly, the Government respectfully requests that the
May 11 status conference be rescheduled to on or after July 20, 2020.


                                                              Respectfully submitted,

                                                              GEOFFREY S. BERMAN
                                                              United States Attorney


                                                    By:       _____________________________
                                                              Sarah L. Kushner
                                                              Assistant United States Attorney
                                                              Southern District of New York
                                                              (212) 637-2676
                                                              Sarah.Kushner@usdoj.gov

cc: Defense counsel (by ECF)
    Sonales Gonzalez, U.S. Probation Officer (by email)
